DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for x-ray photons, does not reasonably provide enablement for the broad scope of “photon.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Before explaining the Examiner’s analysis of enablement, the examiner has selected the definition of “photon” as being any photon included in the spectrum of electromagnetic radiation. For the Examiner’s analysis of whether there is lack of enablement for the entire scope of "photon", the following factors, were considered.  
(1) The breadth (i.e., scope) of the claims:  The relevant concern is whether the scope of enablement in the disclosure is commensurate with the scope of protection sought by the claims. In the disclosure, examples providing enablement included x-ray photons.  However, the scope of protection sought by the claims is "photon" which includes any photon in the spectrum of electromagnetic radiation. The disclosure did not enable one to make and/or use all radiations in the broad scope of the claimed invention, such as cosmic photons and/or photons with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since these devices do not exist. 
 (2) The nature of the invention: The subject matter to which the claimed invention pertains is “photon” in general, which can include any photon in the spectrum of electromagnetic radiation. However, the subject matter to which the specification pertains is x-ray photons. 
(3) The state of the prior art: One skilled in the art would have known, at the time of the application was filed, about the x-ray subject matter to which the invention pertains. However, the state of the prior art does not have any direction or guidance with regard to all photons in the broad scope of "photon", such as cosmic photons and/or photons with energy greater than 1 ZeV, which would require undue experimentation to make, since those devices do not exist.  
(4) The level of one of ordinary skill: The level of one of ordinary skill, would have known, at the time of the application was filed, how to practice the x-ray subject matter to which the invention pertains. However, one of ordinary skill would not know how to make and/or use all photons in the broad scope of " photon", such as cosmic photons and/or photons with energy greater than 1 ZeV, since those devices do not exist and since the interaction of these other photons would produce outputs that could not be used to practice the claimed invention.  
 (5) The amount of direction provided by the inventor: The inventor provided direction on how to make and/or use the invention with regard to x-ray photons. However, there is no direction or guidance with regard to all spectrums of photons in the broad scope of " photon", such as cosmic photons and/or photons with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since those devices do not exist.  
(6) The existence of working examples: The disclosure does provide a working example using x-ray photons. Therefore, that is enough to preclude a rejection which states that nothing is enabled.  However, a rejection stating that enablement is limited to a particular scope is appropriate, since there are no working examples provided for photons that do not have an existing emission device, such as devices emitting cosmic photons and/or photons with energy greater than 1 ZeV.  
(7) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Since the scope of the claimed invention includes all spectrums of photons, there are devices for various radiations that do not exist, such as cosmic photons and/or photons with energy greater than 1 ZeV. Since these types of emission devices do not exist, it would require undue experimentation to make such an invention commensurate with the scope of the claimed invention.  
Based on the factors above, the Examiner concludes that the disclosure’s scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  While the specification is enabling for x-ray photons, the specification does not enable one to make and/or use the claimed invention with other types of photons, such as cosmic photons and/or photons with energy greater than 1 ZeV, which would require undue experimentation to make and/or use since such emission devices do not exist.  See also Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007).  Therefore, the claims are rejected for scope of enablement issues.  
This rejection may be obviated by inserting "x-ray" before each instance of "photons" or “photon” in the claim(s). Any dependent claims are rejected for the above reason by virtue of their claim dependency.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 17-18 call for electrons generated by the targets. However, the specification only describes x-ray photons generated by the targets (abstract). Therefore, the claims are rejected for not being enabled.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2010/0260317; hereinafter Chang).

Regarding claim 15, Chang discloses an electronic x-ray photon generator (fig. 1), comprising: a cathode configured to emit electrons (table 1); a first target (1212) configured to generate x-ray photons (1218) when struck by the electrons (1211); and a second target (1212) configured to generate x-ray photons (1218) when struck by the electrons (1211). 

Regarding claim 16, Chang discloses a beam steering device (1210) to direct the electrons to the first or second target (1212).

Regarding claim 17, Chang discloses a first collimator (1216) that is configured to direct the x-ray photons generated by the first target (1212) to a first location.

Regarding claim 18, Chang discloses a second collimator (1216) that is configured to direct the x-ray photons (1218) generated by the second target (1212) to a second location. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell et al. (US 2007/0237303; hereinafter Birdwell) in view of Wraight et al. (US 2011/0002443; hereinafter Wraight).

Regarding claim 1, Birdwell discloses a tool, comprising: an electronic x-ray photon generator (112) comprising: a component configured to emit electrons (120); a first target (144a) configured to generate x-ray photons (146a) when struck by the electrons; a second target (144c) configured to generate x-ray photons (146b) when struck by the electrons; a beam steering device (134, 135) to direct the electrons to a first or second target (144a, 144c); and at least one detector (114) configured to detect at least some of the x-ray photons (146a) emitted by the first target (144a) and at least some of the x-ray photons (146b) emitted by the second target (144c).
However, Birdwell fails to disclose a cathode.
Wraight teaches a cathode (par. 39). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Birdwell with the teaching of Wraight, since these electron sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for a more compact system (Wraight: par. 39).

Regarding claim 9, Birdwell discloses wherein the photon emitting device is an x-ray generator (112). 

Regarding claim 10, Birdwell discloses wherein x-ray generator is equipped with an electron deflector (134, 135) and the electron deflector is controlled to direct the beam to a predetermined target (144a, 144c). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and Wraight as applied to claim 10 above, and further in view of Zou et al. (US 2014/0064456; hereinafter Zou).

Regarding claim 11, Birdwell as modified above suggests claim 10. 
However, Birdwell fails to disclose wherein the electron deflector is an electrostatic deflector.
Zou teaches wherein the electron deflector is an electrostatic deflector (par. 22).
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Birdwell with the teaching of Zou, since these deflectors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for using whatever is more readily available. 

Regarding claim 12, Zou teaches wherein the electron deflector is a magnetic deflector (par. 22).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and Wraight as applied to claim 10 above, and further in view of Wilson et al. (US 2003/0048874; hereinafter Wilson).
Birdwell as modified above suggests claim 10.  
However, Birdwell fails to disclose wherein the x-ray generator contains an aperture electrode. 
Wilson teaches wherein the x-ray generator contains an aperture electrode (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Birdwell with the teaching of Wilson, one would have been motivated to make such a modification for better beam control (Wilson: par. 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Birdwell and Wraight as applied to claim 10 above, and further in view of Burbury et al. (US 2006/0098776; hereinafter Burbury).
Birdwell as modified above suggests claim 10.  Birdwell further discloses wherein the electron deflector (134, 135) is controlled to irradiate each target necessarily for a time span decreasing the statistical error of the measurement (abstract).
However, Birdwell fails to disclose optimizing.
Burbury teaches optimizing (pars. 4 and 27). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Birdwell with the teaching of Burbury, since discovering an optimum value or range of a result effective variable involves only routine skill in the art. One would have been motivated to make such a modification for error reduction (Burbury: par. 4). 

Claims 1-10, 12, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2009/0157317) in view of Wraight et al. (US 2011/0002443; hereinafter Wraight).

Regarding claims 1 and 19, Case discloses a downhole tool with a corresponding method (fig. 1), comprising: lowering a downhole tool into a wellbore penetrating a subterranean formation (fig. 1), said downhole tool comprises: an electronic x-ray photon generator comprising: a emitter configured to emit electrons (par. 32); a first target (9) configured to generate x-ray photons when struck by the electrons; a second target (10) configured to generate x-ray photons when struck by the electrons; a beam steering device to direct the electrons to a first or second target (pars. 31-32); and at least one detector (6) configured to (indirectly) detect at least some of the x-ray photons emitted by the first target and at least some of the x-ray photons emitted by the second target (pars. 31-33); directing photons emitted by the first target (9) out of the downhole tool at a first location (with 12); directing photons emitted by the second target (10) out of the downhole tool at a second location (with 14); and determining a property of the downhole tool, the wellbore or the subterranean formation (title) based on signals detected from the photons emitted by the first and second targets (9 and 10). 
However, Case fails to disclose a cathode.   
Wraight teaches a cathode (par. 39). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Wraight, since x-ray sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found it obvious to substitute. One would have been motivated to make such a modification for a more compact system (Wraight: par. 39).
		
Regarding claim 2, Case discloses wherein: the downhole tool is configured to direct the x-ray  photons (14) emitted by the first target (10) out of the downhole tool at a first location and into materials (5) outside of the downhole tool (1); the downhole tool is configured to direct the x-ray photons (12) emitted by the second target (9) out of the downhole tool at a second location and into the materials (5) outside of the downhole tool; and the first location (for 14) is closer to the at least one detector (6) than the second location (for 12), thereby enabling the at least one detector to achieve measurements of a first DOI based on x-ray photons emitted by the first target (10) and measurements of a second DOI based on x-ray photons emitted by the second target (9). 

Regarding claim 3, Case further discloses wherein: the downhole tool is configured to direct the x-ray photons (14) emitted by the first target (10) out of the downhole tool at a first location and into materials (5) outside of the downhole tool (1); the downhole tool is configured to direct the x-ray photons (12) emitted by the second target (9).
However, Case fails to disclose wherein x-ray photons are directed internally within downhole tool to the at least one detector; and the at least one detector is configured to be gain regulated based on the x-ray photons emitted by the target internally within downhole tool.
Wraight teaches wherein x-ray photons (from 802) are directed internally within downhole tool to the at least one detector (812); and the at least one detector is necessarily configured to be gain regulated (in order to have usable data) based on the x-ray photons emitted by the target (802) internally within downhole tool.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Wraight, since x-ray sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found it obvious to substitute. One would have been motivated to make such a modification for more reliable measure (Wraight: par. 7).

Regarding claim 4, Case further discloses wherein: the downhole tool is configured to direct the x-ray photons (14) emitted by the first target (10) out of the downhole tool at a first location and into materials (5) outside of the downhole tool (1); the downhole tool is configured to direct the x-ray photons (12) emitted by the second target (9). Also note that recitations (i.e., wherein a spectrum obtained in the detector from the internally emitted x-rays is used to track or to regulate an acceleration voltage of the electronic photon generator) with respect to the manner in which a claimed apparatus is intended to be employed do not differentiate the claimed apparatus from prior art if the prior art teaches all the structural limitations of the claim.  	
However, Case fails to disclose wherein x-ray photons are directed internally within downhole tool to the at least one detector.
Wraight teaches wherein x-ray photons (from 802) are directed internally within downhole tool to the at least one detector (812).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Wraight, since these sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found it obvious to substitute. One would have been motivated to make such a modification for more reliable measure (Wraight: par. 7).

Regarding claim 5, Case discloses wherein: the downhole tool is configured to direct the x-ray photons (14) emitted by the first target (10) out of the downhole tool (1) at a first location and into materials (5) outside of the downhole tool; the downhole tool is configured to direct the x-ray photons (12) emitted by the second target (9) to a second location with a different azimuth; and the at least one detector (6) is configured to achieve a first measurement of a first DOI based on x-ray photons emitted by the first target and a second measurement of a mud property based on x-ray photons emitted by the second target (9, 10; pars. 32 and 34). 

Regarding claim 6, Wraight teaches wherein the x-ray photons emitted by two or more targets (802) is collimated (via 908) to direct the x-ray photons out of a downhole tool in a predetermined direction to probe a depth of investigation (fig. 1). 

Regarding claims 7 and 20, Case discloses wherein the x-ray photons (12, 14) are directed out of the downhole tool by two or more targets (9, 10) and are scattered (by 4, 5) outside of the downhole tool (1) and detected by the at least one detector (6); and the detected x-ray photons are analyzed to determine at least one of a formation density, formation photoelectric factor, mud cake thickness, mud cake photoelectric effect and borehole fluid density (title). 

Regarding claim 8, Case discloses wherein the x-ray photons (12, 14) are directed out of the downhole tool by two or more targets (9, 10); at least one of the targets is arranged to direct the x-ray photons to a borehole; and the detected (via 6) x-ray photons scattered from the borehole (5). Wraight teaches collimation (via 908).  Also note that recitations (i.e., used to determine borehole fluid properties) with respect to the manner in which a claimed apparatus is intended to be employed do not differentiate the claimed apparatus from prior art if the prior art teaches all the structural limitations of the claim.  	

Regarding claim 9, Case discloses wherein the photon emitting device is an x-ray generator (par. 31). 

Regarding claim 10, Case discloses wherein x-ray generator is equipped with an electron deflector (pars. 31-32) and the electron deflector is controlled to direct the beam (pars. 31-32) to a predetermined target (9, 10). 

Regarding claim 12, Case discloses wherein the electron deflector is a magnetic deflector (pars. 31-32). 

Regarding claim 15, Case discloses an electronic x-ray photon generator, comprising: an emitter configured to emit electrons (par. 32); a first target (10) configured to generate x-ray photons (14) when struck by the electrons; a second target (9) configured to generate x-ray photons (12) when struck by the electrons.  
However, Case fails to disclose a cathode.
Wraight teaches a cathode (par. 39). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Wraight, since x-ray sources were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found it obvious to substitute. One would have been motivated to make such a modification for a more compact system (Wraight: par. 39).

Regarding claim 16, Case discloses a beam steering device to direct the electrons (pars. 31-32) to the first or second target (9, 10).   

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Case and Wraight as applied to claim 10 above, and further in view of Rosner (US 2003/0231739).
Case as modified above suggests claim 10. 
However, Case fails to disclose wherein the electron deflector is an electrostatic deflector. 
Rosner teaches wherein the electron deflector is an electrostatic deflector (par. 24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Rosner, since deflectors were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found it obvious to substitute (Rosner: par. 24). One would have been motivated to make such a modification for more control. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Case and Wraight as applied to claim 10 above, and further in view of Wilson.
Case as modified above suggests claim 10.  
However, Case fails to disclose wherein the x-ray generator contains an aperture electrode. 
Wilson teaches wherein the x-ray generator contains an aperture electrode (abstract). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Wilson, one would have been motivated to make such a modification for better beam control (Wilson: par. 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Case and Wraight as applied to claim 10 above, and further in view of Burbury et al. (US 2006/0098776; hereinafter Burbury).
Case as modified above suggests claim 10.  Case further discloses wherein the electron deflector is controlled to irradiate each target for a time span necessarily for decreasing the statistical error of the measurement (par. 32). 
However, Case fails to disclose optimizing.
Burbury teaches optimizing (pars. 4 and 27). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Case with the teaching of Burbury, since discovering an optimum value or range of a result effective variable involves only routine skill in the art. One would have been motivated to make such a modification for error reduction (Burbury: par. 4). 
Furthermore, since the Examiner finds that the prior art (i.e., Case) contained a “base” upon which the claimed invention can be seen as an “improvement”, and since the Examiner finds that the prior art (i.e., Burbury) contained a “comparable” system that has been improved in the same way as the claimed invention, the Examiner thus finds that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” and the results would have been predictable to one of ordinary skill in the art. Therefore, such a claimed combination would have been obvious. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10866337 (hereinafter USPN ‘337). Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of USPN ‘337 anticipate the broader claims of the instant application.  

Regarding claim 1, USPN ‘337 claims a downhole tool (claim 9, par. 1 in the body of the claim), comprising: an electronic photon generator (par. 2) comprising: a cathode configured to emit electrons (par. 3); a first target configured to generate photons when struck by the electrons (par. 4); a second target configured to generate photons when struck by the electrons (par. 6); a beam steering device to direct the electrons to a first or second target (par. 10); and at least one detector configured to detect at least some of the photons necessarily emitted by the first target and at least some of the photons emitted by the second target (par. 7).

Regarding claim 6, USPN ‘337 necessarily claims wherein the photons emitted by at least one of the two or more targets is collimated to direct the photons out of a downhole tool in a predetermined direction to probe a depth of investigation (claim 9, par. 5).

Regarding claim 7, USPN ‘337 claims wherein the photons are directed out of the downhole tool by two or more targets and are scattered outside of the downhole tool and necessarily detected by the at least one detector (claim 3); and the detected photons are analyzed to determine at least one of a formation density, formation photoelectric factor, mud cake thickness, mud cake photoelectric effect and borehole fluid density (claim 10).
However, USPN ‘337 fails to claim the above in a single claimed embodiment.
It would have been obvious, to one having ordinary skill in the art, to conclude that the invention defined in the claims of the instant application would have been an obvious variation of the invention defined in the claims of USPN ‘337 as a single claimed embodiment, since one would have been motivated to make such a modification more analysis.  
Furthermore, since the Examiner finds that the claims of USPN ‘337 included each claimed element, although not necessarily in the same claim set, with the difference between the claimed invention and the claims of USPN ‘337 being the lack of actual combination in the same claim set, and since the Examiner finds that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, the elements merely perform the same function as they do in separate claim sets, the Examiner thus finds that one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, such a claimed combination would have been obvious over the reference claims. One would have been motivated to make such a modification for more patent protection with a different claim set.

Regarding claim 8, USPN ‘337 claims wherein the photons are directed out of the downhole tool by two or more targets; at least one of the targets is collimated (claim 1, last par.) to direct the photons to a borehole fluid; and the detected photons scattered from the borehole fluid are used to determine borehole fluid properties (claim 3).

Regarding claim 9, USPN ‘337 claims wherein the photon emitting device is an x-ray generator (claim 9, par. 2).

Regarding claim 10, USPN ‘337 claims wherein the x-ray generator is equipped with an electron deflector and the electron deflector is necessarily controlled to direct the beam to a predetermined target (claim 7).

Regarding claim 11, USPN ‘337 claims wherein the electron deflector is an electrostatic deflector (claim 5).

Regarding claim 12, USPN ‘337 claims wherein the electron deflector is a magnetic deflector (claim 6).

Regarding claim 14, USPN ‘337 claims wherein the electron deflector is controlled to irradiate each target for a time span that is optimized for decreasing the statistical error of the measurement (claim 7).

Regarding claim 15, USPN ‘337 claims an electronic photon generator (claim 9, par. 2), comprising: a cathode configured to emit electrons (par. 3); a first target configured to generate photons when struck by the electrons (par. 4); a second target configured to generate photons when struck by the electrons (par. 6).

Regarding claim 16, USPN ‘337 claims a beam steering device to direct the electrons to the first or second target (claim 9, par. 10).

Regarding claim 17, USPN ‘337 claims a first collimator that is configured to direct the x-ray photons generated by the first target to a first location (claim 9, par. 5).

Regarding claim 18, USPN ‘337 claims a second collimator that is configured to direct the x-ray photons generated by the second target to a second location (claim 9, par. 7).

Regarding claim 19, USPN ‘337 claims a method (claim 9), comprising: lowering a downhole tool into a wellbore penetrating a subterranean formation (par. 1), said downhole tool comprises: an electronic photon generator (par. 2) comprising: a cathode configured to emit electrons (par. 3); a first target configured to generate photons when struck by the electrons (par. 4); a second target configured to generate photons when struck by the electrons (par. 6); a beam steering device configured to direct the electrons to a first or second target (par 10); and a detector configured to necessarily detect at least some of the photons emitted by the first target and at least some of the photons emitted by the second target (par. 7); directing photons emitted by the first target out of the downhole tool at a first location; directing photons emitted by the second target out of the downhole tool at a second location; and determining a property of the downhole tool, the wellbore or the subterranean formation based on signals detected from the photons emitted by the first and second targets (last two pars.).

Regarding claim 20, USPN ‘337 claims wherein the property is at least one of a formation density, formation photoelectric factor, mud cake thickness, mud cake photoelectric effect and borehole fluid density (claim 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884